Citation Nr: 1224167	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  11-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which reopened a previously denied claim for service connection for schizophrenia and denied the claim on the merits.

In a March 2011 substantive appeal, the Veteran requested a local hearing before the RO, which was scheduled for August 15, 2011.  The Veteran did not appear for the hearing.  In a statement dated August 9, 2011, and received by VA on August 16, 2011, the Veteran withdrew his request for a hearing.  Therefore, the Board will proceed with adjudication of this appeal.

While the RO construed the issue on appeal as entitlement to service connection for schizophrenia, the record indicates that the Veteran has also been diagnosed with a nervous disorder and possible delusional disorder.  Claims for service connection for a psychiatric disorder encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as entitlement to service connection for an acquired psychiatric disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.





FINDINGS OF FACT

1.  A June 1997 Board decision denied service connection for schizophrenia.  The Veteran did not timely appeal that decision.

2.  The evidence received since the last final denial of the Veteran's acquired psychiatric disorder claim is new, and is also material because it raises a reasonable possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1.  The June 1997 Board decision that denied service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1994 rating decision, the RO denied the Veteran's claim for service connection for a psychiatric disability, claimed as schizophrenia.  The Veteran perfected a timely appeal to the Board, which issued a decision in June 1997 denying the claim.  The Veteran did not file an appeal or motion for reconsideration of that Board decision and, thus, it became final.  38 C.F.R. § 20.1100 (2011).

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The RO found that new and material evidence had been submitted to reopen a claim for service connection for an acquired psychiatric disorder in its February 2009 rating decision, and denied the claim on the merits.  Nevertheless, as service connection was finally denied by a June 1997 Board decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before the Board at the time of the prior final denial in June 1997 consisted of service medical records, which were negative for complaints or clinical findings of psychiatric problems.  Also of record were VA medical records dated in November 1977 and a November 1993 VA examination report showing a diagnosis of chronic schizophrenia.  Additionally, at the time of the June 1997 decision, the record contained a November 1994 written statement and November 1995 hearing testimony from the Veteran's treating physician indicating that the onset date of the Veteran's schizophrenia was around May 1977.  Finally, of record at the time of the June 1997 Board decision was an October 1996 VA examination report showing a diagnosis of malingering as determined by a panel of three psychiatrists.

Based on the evidence then of record, the Board determined that the Veteran did not have any acquired neuropsychiatric disability, to include schizophrenia.  Consequently, the Board confirmed the RO's prior denial of the Veteran's claim. 

In support of his application to reopen his claim, the Veteran has submitted an October 2010 medical opinion indicating that the Veteran has a current mental health disorder, and that the symptoms of his current nervous condition began in service.  Additionally, a May 2008 VA treatment note associated with the claims file notes that the Veteran had a history of schizophrenia for which he received private treatment and was prescribed Thorazine and Valium.

The Board finds that the newly received October 2010 medical opinion showing a current mental health disorder and relating its symptoms to service, and the May 2008 VA treatment note suggesting current treatment for a psychiatric disorder, constitute evidence that is both new and material.  

The newly submitted evidence supports the Veteran's contentions that he currently suffers from a psychiatric disability that is attributable to his military service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence includes additional information, not previously of record, which tends to show that the Veteran has a current psychiatric disability and corroborate his account of an onset of psychiatric symptoms during active service.  Moreover, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim. 

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts: competent evidence establishing a current psychiatric disorder and suggesting a nexus between that current acquired psychiatric disorder and the Veteran's service.  The Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is reopened.



ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disability is reopened.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's newly reopened claim. 

The Veteran contends that he has a psychiatric disability that had its onset during his period of active service.  In support of his claim, the Veteran has submitted various lay statements from family, friends, and acquaintances attesting to changes in him following his separation from service.

Service medical records, including an April 1976 separation examination, are negative for complaints or clinical findings relating to any psychiatric disorder.  In June 1976, the Veteran certified that there had been no change in his medical condition since his April 1976 examination.  

Post service VA medical records dated in November 1977 show that the Veteran was taken to the Emergency Room by his mother, who reported that the Veteran was depressed, unable to sleep, irritable, easily enraged, nervous, complained of a stomach ache all of the time, did not eat, wondered the streets at night, shouted out of windows, slept in cars, had crying spells, and screamed at night.  The Veteran's mother reported that the Veteran had exhibited those symptoms over the last year, but that they had recently become worse.  A Ganser-like syndrome and malingering were considered.  Objectively, the Veteran was observed to be very tense with tight fists and marked suspiciousness.  During evaluation, he did not want answer questions, but responded to some questions with bizarre answers.  He was also noted to have a hostile or indifferent attitude.  Diagnostic impression was schizophrenia, chronic, undifferentiated type.   

After his Emergency Room evaluation, the Veteran was seen by VA social services, but offered no response to questioning except with "I don't know" spoken in a rash or hostile manner.  His mother provided information while the Veteran sat looking in another direction.  She traced the history of the Veteran's symptoms to the time he was discharged from service, or perhaps before.  The Veteran was then referred to psychiatric intake for evaluation and disposition, but it appears he did not show up for his appointment.

On subsequent VA examination in November 1993, the Veteran reported treatment with a private physician, but denied a history of psychiatric hospitalizations.  He was mostly withdrawn and answered very few questions.  The Veteran was noted to be a very poor historian and most of his history was obtained from his wife.  The Veteran's wife reported that they had been married for 15 years, and that the Veteran had been behaving that way for many years.  He experienced sleep difficulty, spent a lot of time isolated and locked in his room, and refused to take a bath.  He also had problems with neighbors and people, and complained that people talked about him and laughed at him.  The Veteran's wife reported that he had no interest in anything, including sex.  

On mental status examination, the Veteran was dressed casually and did not look very clean.  His affect was blunted and he appeared distant, isolated, and very withdrawn.  The examiner noted that the Veteran was in poor contact and probably hallucinating.  The examiner also noted the Veteran to be superficially oriented, dependent, and regressed.  His memory was difficult to explore, and according to the Veteran's wife, the Veteran had a history of systemic delusions.  His judgment was considered very poor, and he was depressed and seemed explosive.  Based on the foregoing, the examiner diagnosed schizophrenia, undifferentiated type, active, and found the Veteran not competent to handle funds.  No opinion regarding etiology was offered.

Thereafter, in a November 1994 written statement and July 1995 hearing testimony, the Veteran's treating psychiatrist opined that the onset date for the Veteran's schizophrenia was around May 1977, within one year of his separation from service.  The physician reasoned that the Veteran was diagnosed with schizophrenia in November 1977, and that in order to make such a diagnosis, symptoms must have been present for at least six months.

In July 1996, VA conducted a social and industrial field survey.  The Veteran was not informed prior to the visit, and when the VA examiners arrived at the Veteran's home, he was not there.  However, his wife was interviewed, as were three neighbors.  The Veteran's wife reported that the Veteran was being treated by a private psychiatrist and was on medication.  However, the pill bottle she showed the VA examiners was dated in May 1993 and still contained some pills.  The Veteran's wife reported that the Veteran stayed home most of the time and did not socialize.  He isolated in his bedroom, was depressed, neglected his personal hygiene, and walked aimlessly.  She also indicated that he complained that people looked at him and talked about him.  The Veteran's wife stated that she managed the home, as the Veteran started tasks but never completed them.  Three of the Veteran's neighbors, collectively, reported that the Veteran did not socialize much with the neighbors; did not allow his wife and children to socialize with neighbors; helped his wife at home; drove his car; and, took an active part in the current house rehabilitation, sometimes working from 4:00 p.m. until 10:00 p.m.

As the Veteran was not home when the field survey was conducted, he was interviewed afterward in an office.  His personal hygiene was noted to be adequate.  He answered questions aggressively and mostly responded with "I don't know" or "I don't remember."  He reported that people looked at him and that nearby neighborhood children looked at his house.  Regarding spare time, the Veteran reported watching television and playing with his youngest son.  He also reported walking around the neighborhood at times and conversing with some neighbors. 

In a subsequent September 1996 VA report based on a July 1996 psychological evaluation, it was again noted that the Veteran was undergoing private psychiatric treatment, but had not been psychiatrically hospitalized.  Various tests were administered, and both the Veteran and his wife were interviewed.  The Veteran was not well-groomed and entered the office with a flat facial expression and staring into space.  He avoided eye contact and seemed withdrawn.  His attitude was guarded and irritable, his affect was flat, and his speech seemed reduced and not spontaneous.  He occasionally gave odd answers and admitted to hearing voices and seeing shadows.  He also had persecutory delusions.  The Veteran reported that people looked at him, talked about him, and watched him, and that he only went out on the patio after the neighbors went out and there is nobody around.  The Veteran's wife described the Veteran as difficult, irritable, and verbally hostile.  She indicated that he liked to be alone, did not tolerate his children, and was reluctant to take care of his personal hygiene.  She also confirmed the existence of persecutory delusions. 

Psychological tests were administered, and the Veteran was noted to be resistant to the testing situation and careless in his responses.  His responses suggested a lack of interest, possible guardedness, and much paranoid ideation.  The examiner indicated that the standard validity scales indicated a likely invalid profile, and it was likely that his deviant response set was a combination of lack of interest and psychopathology.  However, the examiner also noted that the Veteran's response set throughout testing was consistent, which is unusual in cases of malingering.  The examiner found psychotic and paranoid symptomatology present in the Veteran's behavior, his self-report, his wife's report, and in his responses to psychological testing.  Although the Veteran had never been psychiatrically hospitalized for psychotic symptoms, the examiner noted that his social isolation may have served as a sort of in-house hospitalization.  Based on the foregoing, the examiner found that, although the data was inconclusive, clinical evaluation suggested diagnoses of paranoid schizophrenia or delusional disorder.  Psychiatric follow-up was recommended, although the examiner noted the likelihood of lack of compliance.

Thereafter, the Veteran was afforded another VA examination in October 1996, which was conducted by a panel of three psychiatrists.  It was noted that an initial evaluation was conducted in June 1996, but the record does not contain a report from that evaluation.  During the examination, the Veteran did not offer complaints or information regarding his condition, but instead responded "I don't know" to every question.  Objectively, the Veteran was noted to be quiet and sad, looking to the floor.  He did not make any eye contact.  Following a review of the claims file, and based on the July 1996 social and industrial field survey and psychological evaluation, the panel of psychiatrists diagnosed malingering and assigned a GAF score of 70.  The diagnosis of malingering was based on the fact that the early schizophrenia diagnosis was based on the Veteran's appearance and behavior and statements made by his mother; that the Veteran's intention was to obtain financial compensation and not psychiatric treatment; that the Veteran had not been hospitalized for psychiatric reasons over the last 20 years, despite reports of severe symptoms; that the Veteran did not cooperate during evaluations; discrepancies with the Veteran's behavior and appearance, and psychological findings; and, finally, that the Veteran was able to study accounting in college with good grades from 1985 to 1986.

Based on the October 1996 VA panel's diagnosis of malingering, the Veteran's claim was denied based on absence of a current psychiatric disability.  The Veteran has since submitted an October 2010 private medical opinion indicating the presence of current psychiatric symptoms to include episodes of impulsive and aggressive behavior, sleep difficulty, inability to handle stress, memory problems, auditory hallucinations, periods of delusion with marked withdrawal, nervousness, irritability, anxiety, irrational behavior, and ideas of reference, among others.  It was noted that the Veteran's psychiatric symptoms began in service, and that it was more probable than not that the Veteran's nervous condition was service connected.  The physician also found that the Veteran's mental disorder precluded the Veteran from securing or following gainful employment.

The Veteran has not yet been afforded a VA examination in support of his newly reopened claim.  In light of the aforementioned evidence, it remains unclear whether he currently suffers from a psychiatric disorder that is related to active service.  Accordingly, the Board finds that a remand for a VA examination and opinion addressing the nature and etiology of the Veteran's psychiatric disorder is necessary in order to fully and fairly address the merits of his claim.  That VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2011). 

Additionally, private medical records appear to be outstanding.  The Veteran has reported receiving private psychiatric treatment since 1991.  However, no records from the Veteran's identified treating private provider have been associated with the claims file.  Although it appears that the RO attempted to obtain those records, no response, negative or otherwise, was ever received.  The address to which the RO's request was mailed may be incorrect, as an internet search provides a different mailing address for the identified provider.  Therefore, further efforts should be made on remand to obtain outstanding relevant private medical records.  The Veteran also submitted an October 2010 medical opinion from a private physician, but did not indicate whether he is currently receiving treatment or has received mental health treatment from that physician.  Therefore, on remand, the RO should clarify from the Veteran whether he receives or has received psychiatric treatment from the physician who provided the October 2010 medical opinion, and, if so, obtain all medical records pertaining to that treatment.

Finally, as the Veteran's claim is being remanded for other reasons, the Board finds that the RO should ensure that all Spanish documents in the claims file have been translated into English.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his psychiatric disorder, to include Dr. Nanette A. Ortiz and Dr. Jose A. Juarbe.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

2.  After the above development has been completed, schedule the Veteran for a VA examination with a psychiatrist to determine the nature and etiology of any current psychiatric disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including service medical records, which are negative for complaints or clinical findings relating to psychiatric problems; post-service VA medical records showing a history of symptoms and a diagnosis of schizophrenia shortly after separation from service; the November 1993 VA examination showing a diagnosis of schizophrenia; the November 1994 written statement and July 1995 testimony of the Veteran's treating psychiatrist placing the onset of his schizophrenia in May 1977; the September 1996 psychological evaluation report indicating a consistent response set unusual in cases of malingering and the presence of symptomatology suggestive of paranoid schizophrenia or delusional disorder; the October 1996 VA examination report showing a diagnosis of malingering; and, the October 2010 private opinion indicating the presence of current psychiatric symptoms that are likely related to the Veteran's service.  The examiner should also consider the lay evidence regarding a continuity of symptomatology of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following:

a)  Diagnose all current psychiatric disorders.  Provide a full multi-axial diagnosis and specifically state whether or not the criteria for a diagnosis of schizophrenia are met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV). 

b)  If a diagnosis of schizophrenia is not warranted, reconcile that conclusion with the previous diagnoses of schizophrenia in the record.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder, including schizophrenia or delusional disorder, was incurred in, caused by, or first manifested during active service.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder, including schizophrenia or delusional disorder, manifested within one year of the Veteran's June 1976 separation from service.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


